Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF COLORADO


   AMERICA 2030 CAPITAL LIMITED,

           Plaintiff,
                                                                  C.A. No. ____________
                    v.
                                                               JURY TRIAL DEMANDED
   MARK BRANTLEY

   DANIEL BRANTLEY LAW FIRM

   BRIAN BARNES

   ELIZABETH HARPER

   DIA FORRESTER

   ERIK PRINCE

   SUNPOWER BUSINESS GROUP PTE LTD.

   TOURNAN TRADING PTE LTD.,

           Defendant(s).


                                            COMPLAINT

          Plaintiff, America 2030 Capital Limited (hereinafter referred to as “Plaintiff”) hereby files
  this complaint against Mark Brantley, Daniel Brantley Law Firm, Brian Barnes, Elizabeth Harper,
  Dia Forrester, Erik Prince, Sunpower Business Group PTE Ltd., and Tournan Trading PTE Ltd.
  (hereinafter referred to as “Defendants”) for Breach of Confidentiality. Defendants breached
  confidentiality by: (1) Violation of Ethical Duty, (2) Breach of Fiduciary Trust, (3) Conflict of
  Interest, (4) Breach of Sacrosanct Privacy of Attorney-Client Privilege, (5) Misuse of Confidential
  Information, and (6) Breach of Duty. Defendants also violated the Foreign Corrupt Practices Act
  by advantageously using Plaintiff’s confidential information and Ministerial position in
  furtherance of Defendants’ political, financial, and personal gain.
                                   JURISDICTION AND VENUE

         1. Under 28 U.S.C. § 1332(a), this court has subject matter jurisdiction given that the
            Plaintiff and Defendants are citizens of different states with the Defendants being
            domiciled in Nevis, West Indies, the state of Virginia, and Hong Kong. Additionally,
            the amount in controversy exceeds $75,000.
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 2 of 14




        2. This court has personal jurisdiction over Defendants under Colorado’s long-arm
           statute, Colo. Rev. Stat. § 13-1-124. Personal jurisdiction is proper in this instance
           because it does not offend traditional notions of fair play and substantial justice given
           that Defendants have sufficient “minimum contacts” with the state of Colorado.

        3. Specifically, Defendants Mark Brantley, Mark Brantley Law Firm, and the three named
           partners of Mark Brantley Law Firm conducted business with Plaintiff, a Colorado
           entity, for a period of three months in 2018 and continue to represent Plaintiff today.
           After which time, Defendants Erik Prince, Sunpower Business Group PTE Ltd., and
           Tournan Trading PTE Ltd. were privy to Plaintiff’s confidential information and,
           subsequently, all Defendants used Plaintiff’s confidential information to their
           advantage in matters materially adverse to Plaintiff.

        4. Furthermore, Defendants Mark Brantley, Daniel Brantley Law Firm, and the three
           named partners routinely visit the United States for business, tourism, and personal
           matters. Defendants have clients in the United States, solicit clients from the United
           States, maintain and serve clients residing in United States, meet clients in the United
           States, receive currency from the United States, transmit currency to United States in
           United States Dollars, engages in trade with US currency, and own and maintain bank
           accounts in the United States as well as abroad, in US currency. Therefore, Defendants
           regularly avail to the jurisdiction of the United States, and subsequently, this court.

        5. Additionally, this court should exercise jurisdiction given that the named defendant,
           Mark Brantley, is a prominent political figure who currently serves as the Minister of
           Foreign Affairs and Premier of Nevis. As the Premier of Nevis, Defendant Mark
           Brantley heads the Nevis Island Administration which is the autonomous governing
           body within the Federation of Saint Kitts and Nevis. Further, Defendant Mark Brantley
           has been known to have improperly influenced Nevis judges in the past.

        6. Given that Defendant Mark Brantley is a well-known politician and leader in Nevis,
           this court should exercise jurisdiction in that it would be nearly impossible and very
           unlikely for a fair trial in Nevis, an island with an extremely small population known
           for corruption. Thus, in the interests of justice and fairness, this court should exercise
           jurisdiction.

        7. This court should also consider the current political atmosphere in Nevis, West Indies
           when considering whether the action is proper in this court. While media reports self-
           censoring to avoid problems with the government in Nevis, there are reports to indicate
           that corporate bribery is prevalent in Nevis and, in an instance involving a Citizens by
           Investments program, Nevis government officials were involved in fraud. These facts
           are particularly disturbing given that Defendant Mark Brantley is one of the top
           government officials. Plaintiff requests this court consider these facts given that a trial
           in Nevis would be extremely prejudicial towards the Plaintiff as Defendants have
           immense political power.
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 3 of 14




        8. This court enjoys venue under 28 U.S.C. § 1381 because there is no district court in
           which the action may otherwise be brought.


                                         THE PARTIES

        9. Plaintiff is a Corporation in good standing in Colorado whose Registered Agent is
           located in Colorado Springs, El Paso County, State of Colorado.

        10. Defendant Mark Brantley is a citizen of and domiciled in Nevis, West Indies who
            travels routinely to US, conducts business in US, has US clients, owns and controls
            directly and indirectly bank accounts in US as well as in Nevis in United States
            currency and routinely engages in commerce using United States currency.

        11. Defendant Daniel Brantley’s Law Firm’s principal place of business is located in Nevis,
            West Indies, which owns, is the beneficiary of and controlling entity over bank
            accounts in United States as well as in Nevis which are denominated in US currency.

        12. Defendant Brian Barnes is a citizen of and domiciled in Nevis, West Indies. Defendant
           is a partner at Daniel Brantley Law Firm, who travels routinely to US, conducts
           business in US, has US clients, owns and controls directly and indirectly bank accounts
           in US as well as in Nevis in United States currency, and routinely engages in commerce
           using United States currency.

        13. Defendant Elizabeth Harper is a citizen of and domiciled in Nevis, West Indies.
            Defendant is a partner at Daniel Brantley Law Firm, who travels routinely to US,
            conducts business in US, has US clients, owns and controls directly and indirectly bank
            accounts in US as well as in Nevis in United States currency, and routinely engages in
            commerce using United States currency.

        14. Defendant Dia Forrester is a citizen of and domiciled in Nevis, West Indies. Defendant
            is a partner at Daniel Brantley Law Firm, who travels routinely to US, conducts
            business in US, has US clients, owns and controls directly and indirectly bank accounts
            in US as well as in Nevis in United States currency, and routinely engages in commerce
            using United States currency.

        15. Defendant Erik Prince is a citizen of the United States and domiciled in the State of
            Virginia.

        16. Defendant Sunpower Business Group PTE Ltd. is a company domiciled in Hong Kong
            which engages in global commerce using United States currency and owns and
            maintains directly and indirectly bank accounts denominated in US currency.
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 4 of 14




        17. Defendant Tournan Trading PTE Ltd. is a company domiciled in Hong Kong which
            engages in global commerce using United States currency and owns and maintains
            directly and indirectly bank accounts denominated in US currency.
                                           STANDING

        18. Plaintiff has standing to bring this action given that Defendants breached professional
            confidentiality which resulted in irreparable harm to the Plaintiff. The Defendants’
            misuse of confidential information and abuse of the attorney-client relationship directly
            and actually resulted in injury to the Plaintiff. Furthermore, Defendants continues to
            represent clients, Defendants Erik Prince, Sunpower Business Group PTE Ltd., and
            Tournan Trading PTE Ltd. in matters that are materially adverse to Plaintiff as a former
            and current client.


                                              FACTS

        19. Plaintiff operates a well-known business of stock loans around the world.

        20. Plaintiff previously had engaged Defendant for legal representation, obtained legal
            counsel and advise from Defendant. The legal relationship has never been terminated
            between Plaintiff and Defendant.

        21. Plaintiff shared confidential information with Defendant in May, June, and July of 2018
            in the course of said legal counsel.

        22. Defendant operates a law firm engaged in the practice of International Law catering to
            and serving United States citizens.


        23. Defendant currently represents Sunpower Business Group PTE Ltd., Tournan Trading
            PTE Ltd., and Erik Prince in a legal capacity.

        24. Defendant currently represents Sunpower Business Group PTE Ltd., Tournan Trading
            PTE Ltd., and Erik Prince in matters that are materially adverse to Plaintiff.

        25. During the course of representation of Sunpower Business Group PTE Ltd., Tournan
            Trading PTE Ltd., and Erik Prince, Defendant used confidential information previously
            disclosed by Plaintiff to Defendants’ advantage.

        26. Additionally, Defendants Erik Prince and Sunpower Business Group PTE Ltd. continue
            to advantageously utilize the confidential information obtained through their
            relationship with Defendants Mark Brantley, Daniel Brantley Law Firm, and the three
            named partners.
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 5 of 14




        27. Defendant failed to cease and desist its representation of Sunpower Group PTE Ltd.,
            Tournan Trading PTE Ltd., and Erik Prince after Plaintiff requested him to do so.

        28. Furthermore, Plaintiff continues to remain a client of Defendants’ Law Firm today.


                                    FIRST CAUSE OF ACTION
                                      Violation of Ethical Duty

        29. Plaintiff re-alleges and incorporates by reference the allegations in the preceding
            paragraphs of the Complaint as if fully set forth herein.

        30. Under the ABA Model Rules of Professional Conduct, Rule 1.9 states that, “a lawyer
            who has formerly represented a client in a matter shall not thereafter represent another
            person in a same or substantially related matter in which that person’s interests are
            materially adverse to the interests of the former client unless the former client gives
            informed consent, confirmed in writing.”

        31. To determine if there has been as violation of this ethical duty, three elements must be
             met: (1) the moving party must demonstrate the existence of an attorney-client
             relationship, (2) that the former representation was “the same or substantially related”
             to the current litigation, and, finally, (3) that the current client’s interest are “materially
             adverse” to the former client’s interest. Roosevelt Irrigation Dist.v. Salt River Project
             Agricultural Improvement and Power Dist., 810 F. Supp. 2d 929, 945 (D. Ariz. 2011).

        32. Plaintiff previously entered into an attorney-client relationship with Defendant. This
             relationship has never been terminated.

        33. Throughout the duration of this relationship, specifically the months of May, June, and
             July of 2018, Plaintiff shared confidential information with Defendant under the
             presumption that this information was protected under the attorney-client relationship.

        34. Defendant currently represents Sunpower Business Group PTE Ltd., Tournan Trading
             PTE Ltd., and Erik Prince in matters that are substantially related to the matters which
             Plaintiff consulted with Defendant.

        35. Defendant’s current client’s, Sunpower Business Group PTE Ltd., Tournan Trading
            PTE Ltd., and Erik Prince, interests are materially adverse to the Plaintiff as a current
            and former client. Furthermore, the Defendant’s use of Plaintiff’s confidential
            information continues to pose a substantial risk of injury to the Plaintiff.

        36. Defendant refused and failed to cease representation of Sunpower Business Group PTE
             Ltd., Tournan Trading PTE Ltd., and Erik Prince, after being asked to do so via
             certified letter from Plaintiff.
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 6 of 14




        37. All named Defendants continue to use Plaintiff’s confidential information for matters
            materially adverse to Plaintiff which, subsequently, continues to harm Plaintiff in a
            financial, business, and personal capacity.

        38. Therefore, Defendant’s continued representation of Sunpower Business Group PTE
            Ltd., Tournan Trading PTE Ltd., and Erik Prince is violation of attorney’s ethical duty
            to current and former clients.

        39. Additionally, all Defendants have violated the Foreign Corrupt Practices Act as
            Plaintiff’s confidential information continues to be used as a bargaining chip to further
            the political and financial agenda of Defendants.




                                 SECOND CAUSE OF ACTION
                                   Breach of Fiduciary Trust

        40. Plaintiff re-alleges and incorporates by reference the allegations in the preceding
            paragraphs of the Complaint as if fully set forth herein.

        41. In order to assert a successful claim for breach of fiduciary trust, three elements must
             be proven: (1) the existence of a fiduciary duty, (2) breach of that duty, and (3)
             proximately resulting damages. Diversified Group, INC. v. Daugerdas, 139 F. Supp.
             2d 445, 453 (S.D.N.Y. 2001).

        42. Furthermore, it is well established that a fiduciary relationship exists as a matter of law
             between an attorney and his client. Id.

        43. By nature of the attorney-client relationship between Plaintiff and Defendant in May,
            June, and July of 2018, a fiduciary relationship existed.

        44. Defendant breached the fiduciary trust by entering into an attorney-client relationship
            with Sunpower Business Group PTE Ltd., Tournan Trading PTE Ltd., and Erik Prince
            whose interests are materially adverse to the Plaintiff.

        45. Defendant breached the fiduciary trust by using confidential information to it’s
            advantage in the representation of Sunpower Business Group PTE Ltd., Tournan
            Trading PTE Ltd., and Erik Prince. Defendant never served any notice upon Plaintiff
            that its relationship with Plaintiff terminated.

        46. As a direct and proximate result of Defendant’s representation of Sunpower Business
            Group PTE Ltd., Tournan Trading PTE Ltd., and Erik Prince, Plaintiff suffers ongoing
            harm in the form of monetary loss and the continued exposure of more confidential
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 7 of 14




             information being released to entities with materially adverse interests to Plaintiff as
             a former and current client of Defendant.



                                   THIRD CAUSE OF ACTION
                                       Conflict of Interest

        47. Plaintiff re-alleges and incorporates by reference the allegations in the preceding
            paragraphs of the Complaint as if fully set forth herein.

        48. As aforementioned, ABA Model Rule of Professional Conduct 1.9 states, “a lawyer
            who has formerly represented a client in a matter shall not thereafter represent another
            person in the same or a substantially related matter in which that person’s interests are
            materially adverse to the interests of the former client unless the former client gives
            informed consent, confirmed by writing.”

        49. To determine whether a conflict exists, courts look to three elements: (1) the existence
             of an attorney-client relationship, (2) that the former representation was “the same or
             substantially related” to the current litigation, and (3) that the current client’s interests
             are materially adverse” to the former client’s interests. Roosevelt Irrigation Dist.v.
             Salt River Project Agricultural Improvement and Power Dist., 810 F. Supp. 2d 929,
             945 (D. Ariz. 2011).

        50. Matters are considered to be substantially related “if they involve the same transaction
            or legal dispute or if there otherwise is a substantial risk that confidential factual
            information as would normally have been obtained in the prior representation would
            materially advance the client’s position in the subsequent matter.” Model Rules of
            Prof’l Conduct R. 1.9 cmt. 3 (2018).

        51. Conflicts of interest exist when the general subject matter of the prior representation
            was substantially related to the issues that would necessarily be resolved in the
            subsequent action. Roosevelt Irrigation Dist. v. Salt River Project Agricultural
            Improvement and Power Dist., 810 F. Supp. 2d 929, 945 (D. Ariz. 2011).

        52. Plaintiff previously entered into an attorney-client relationship with Defendant and
            such relationship continues.

        53. In May, June, and July of 2018, Plaintiff divulged confidential information to
            Defendant in the course of the attorney-client relationship.

        54. Defendant currently represents Sunpower Business Group PTE Ltd., Tournan Trading
             PTE Ltd., and Erik Prince in matters that are substantially related to Plaintiff.

        55. Defendant’s current clients, Sunpower Business Group PTE Ltd., Tournan Trading
            PTE Ltd., and Erik Prince, interests are materially adverse to the Plaintiff as a current
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 8 of 14




            and former client given that there is a substantial risk that Plaintiff’s confidential
            information will advance Defendant’s client position in subsequent matters.

        56. Plaintiff never consented to Defendant’s representation of Sunpower Business Group
             PTE Ltd., Tournan Trading PTE Ltd., and Erik Prince. Furthermore, Plaintiff sent a
             cease and desist letter to Defendant requesting that Defendant cease all representation
             of Sunpower Business Group PTE Ltd., Tournana Trading PTE LTd., and Erik Prince.

        57. Therefore, Defendant’s continued representation of Sunpower Business Group PTE
            Ltd., Tournan Trading PTE Ltd., and Erik Prince is a conflict of interest.


                              FOURTH CAUSE OF ACTION
     Breach of Sacrosanct Privacy of the Attorney-Client Relationship and the Violation of
                                    Professional Integrity

        58. Plaintiff re-alleges and incorporates by reference the allegations in the preceding
            paragraphs of the Complaint as if fully set forth herein.

        59. Courts have a duty to safeguard the sacrosanct privacy of the attorney-client
            relationship so as to maintain public confidence in the legal profession and to protect
            the integrity of the judicial proceeding. Chemical Waste Mgmt., Inc. v. Sims, 875 F.
            Supp. 501, 503 (N.D. Ill. 1995).

        60. An attorney-client relationship is formed when an attorney renders advice directly to a
             client who has consulted him seeking legal counsel. Boskoff v. Yano, 57 F. Supp. 2d
             994, 998 (D. Haw. 1998).

        61. A fundamental principle in the lawyer-client relationship is that a lawyer shall maintain
             the confidentiality of the information relating to the representation. Freeman v.
             Chicago Musical Instrument Co., 689 F. 2d 715, 721 (7th Cir. 1982).

        62. Plaintiff previously entered into an attorney-client relationship with Defendant by
            seeking legal counsel and representation from Defendant and such relationship
            continues.

        63. Plaintiff provided confidential information during the months of May, June, and July
             of 2018.

        64. Plaintiff provided confidential information believing that the information would remain
             confidential given that it was obtained during the course of legal representation.

        65. Defendant currently represents Sunpower Business Group PTE Ltd., Tournan Trading
            PTE Ltd., and Erik Prince in matters that are substantially related to Plaintiff.
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 9 of 14




        66. Defendant’s current client’s, Sunpower Business Group PTE Ltd., Tournan Trading
            PTE Ltd., and Erik Prince, interests are materially adverse to the Plaintiff as a current
            and former client given that there is a substantial risk that Plaintiff’s confidential
            information will advance Defendant’s client position in subsequent matters.

        67. Plaintiff never consented to Defendant’s representation of Sunpower Business Group
             PTE Ltd., Tournan Trading PTE Ltd., and Erik Prince. Furthermore, Plaintiff sent a
             cease and desist letter to Defendant requesting that Defendant cease all representation
             of Sunpower Business Group PTE Ltd., Tournan Trading PTE LTd., and Erik Prince.

        68. Defendant’s continued representation of Sunpower Business Group PTE Ltd., Tournan
             Trading PTE Ltd., and Erik Prince is a breach of the sacrosanct attorney-client
             relationship and a violation of professional integrity.


                                  FIFTH CAUSE OF ACTION
                                Misuse of Confidential Information

        69. Plaintiff re-alleges and incorporates by reference the allegations in the preceding
            paragraphs of the Complaint as if fully set forth herein.

        70. Under the ABA Model Rules of Professional Conduct, Rule 1.6 states, “A lawyer shall
             not reveal information relating to the representation of a client unless the client gives
             informed consent, the disclosure is impliedly authorized in order to carry out the
             representation or the disclosure is permitted” by necessity.

        71. An attorney’s first ethical duty to a client is confidentiality, which fosters full and open
             communication between a client and attorney based on the client’s understanding that
             the attorney is obligated to maintain the client’s confidentiality. UMG Recordings,
             Inc. v. MySpace, Inc., 526 F. Supp. 2d 1046,1058 (C.D.Cal. 2007).

        72. Plaintiff previously entered into an attorney-client relationship with Defendant and
            such relationship continues as it was never terminated.

        73. During the course of that representation, Plaintiff divulged confidential information to
             Defendant under the presumption that Plaintiff’s confidential information would be
             kept confidential.

        74. Defendant currently represents Sunpower Business Group PTE Ltd., Tournan Trading
             PTE Ltd., and Erik Prince in matters that are substantially related to Plaintiff.

        75. Defendant’s current client’s, Sunpower Business Group PTE Ltd., Tournan Trading
            PTE Ltd., and Erik Prince, interests are materially adverse to the Plaintiff as a former
            client given that there is a substantial risk that Plaintiff’s confidential information will
            advance Defendant’s client position in subsequent matters.
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 10 of 14




        76. Plaintiff never consented to Defendant’s representation of Sunpower Business Group
             PTE Ltd., Tournan Trading PTE Ltd., and Erik Prince. Furthermore, Plaintiff sent a
             cease and desist letter to Defendant requesting that Defendant cease all representation
             of Sunpower Business Group PTE Ltd., Tournan Trading PTE LTd., and Erik Prince.

        77. Defendant’s misuse of Plaintiff’s confidential information continues to put Plaintiff at
            risk of suffering irreparable harm.


                                  SIXTH CAUSE OF ACTION
                                       Breach of Duty

        78. Plaintiff re-alleges and incorporates by reference the allegations in the preceding
            paragraphs of the Complaint as if fully set forth herein.

        79. Whether an attorney has breached its duty to the client depends on whether the duty
            fell within the scope of the attorney’s employment. International Tele-Marine Corp.
            v. Malone & Assoc., 845 F. Supp. 1427, 1433 (D. Colo. 1994).

        80. An attorney owes two different duties to former clients: (1) an attorney has a duty of
            confidentiality which prohibits an attorney from using against the former client any
            information or knowledge acquired by virtue of the representation of that client, and
            (2) an attorney has a duty of loyalty to the former client which prohibits the attorney
            from undertaking a representation adverse to a former client in a matter substantially
            related to the prior representation of that client. In re Irwin J. Jaeger, 213 B.R. 578,
            587 (Bankr. C.D. Cal. 1997).

        81. Defendant previously provided legal counsel to Plaintiff and such relationship
            continues.

        82. During the course of representation, Plaintiff disclosed confidential information to
            Defendant in the months of May, June, and July of 2018.

        83. As a current and former client, Defendant owed Plaintiff both a duty of confidentiality
             as well as of loyalty and sacrosanct trust.

        84. Defendant breached the duty of confidentiality as well as the duty of loyalty by
            representing Sunpower Business Group PTE Ltd., Tournan Trading PTE Ltd., and
            Erik Prince in matters that are materially adverse to Plaintiff.

        85. Plaintiff requested Defendant cease and desist representation of Sunpower Business
            Group PTE Ltd., Tournan Trading PTE Ltd., and Erik Prince. However, Defendant
            continues to represent these clients, while Plaintiff is still a client of Defendant.

        86. Defendant breached confidentiality by using Plaintiff’s confidential information to the
             advantage of Defendant’s current clients.
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 11 of 14




        87. Furthermore, Defendant breached loyalty by continuing to represent clients whose
            interests are materially adverse to Plaintiff.


                                SEVENTH CAUSE OF ACTION
                                  Foreign Corrupt Practices Act

        89. Plaintiff re-alleges and incorporates by reference the allegations in the preceding
            paragraphs of the Complaint as if fully set forth herein.

        90. Under 15 U.S.C. § 78dd- 1 et seq., otherwise known as the Foreign Corrupt Practices
            Act (FCPA), officers of a domestic concern are prohibited from making corrupt
            payments to a “foreign official” which includes “any officer or employee of foreign
            government or any department, agency or instrumentality thereof”.

        91. To obtain a judgement under the FCPA, six elements must be met: (1) that defendant
             is of a domestic concern, (2) that made use of means or instrumentality of interstate
             commerce, (3) corruptly, (4) in furtherance of an offer or payment of anything of value
             to any person, (5) while knowing that the money would be offered or given directly or
             indirectly to any foreign official, (6) for purposes of influencing any act or decision of
             such foreign official in his official capacity. 15 U.S.C. § 78dd- 1 et seq.

        92. As used in the FCPA, the word “corruptly” connotes an evil motive or purpose, an
            intent to wrongfully influence the recipient. Stichting Ter Behartiging Van De
            Belangen Van Oudaandeelhouders in Het Kapitaal Van Saybolt International B.V. V.
            Schreiber, 327 F.3d 173, 182 (2d Cir. 2003).

        93. As to the first element, that defendant is of a domestic concern, Defendant Erik Prince
            is a citizen of the United States and domiciled in Virginia. Additionally, while some
            Defendants are not citizens or corporations in the United States, Defendants should be
            treated as domestic concerns given Defendants regular dealings with the United States.
            Specifically, Defendant currently represents many US citizens and corporations. In
            general, the US dollar is accepted and used regularly in Nevis. Furthermore,
            Defendants currently represent Defendant Erik Prince, a United States citizen, and
            have used the Plaintiff’s confidential information to Defendant Erik Prince’s
            advantage. Defendants continue to use Plaintiff’s confidential information in
            furtherance of political and financial gain.

        94. As to the second element, making use of means or instrumentality of interstate
            commerce, Defendants’ continued representation of citizens of the United States,
            dealings with the United States, and business transactions involving the United States
            serves as interstate commerce. Specifically, Defendants choose to continue to
            represent US Citizen, Defendant Erik Prince, a representation that certainly avails
            itself to the jurisdiction of the United States as well as interstate commerce.
            Defendants continue to travel to the United States, use United States banks, and enjoy
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 12 of 14




              other privileges of interstate commerce for the purpose of representing clients such as
              Defendant Erik Prince. Defendants continue to advantageously use Plaintiff’s
              confidential information for the purposes to wrongfully influence in the political and
              business spheres.

         95. As to the third element, corruption, Defendants continue to use confidential information
              corruptly by providing that information to Defendant, Mark Brantley, who is the
              current Premier of Nevis. Defendant Mark Brantley is able to aptly use Plaintiff’s
              confidential information in advancing his own political and personal motives.
              Defendant Mark Brantley has been known publicly to influence Nevis judges in the
              past and currently holds a position of great power. Furthermore, the use of this
              confidential information has been advantageous to Defendant in the representation of
              US citizen, Defendant Erik Prince.

         96. As to the fourth element, furtherance of an offer or payment of value, Plaintiff’s
             confidential information is of value. The FCPA does not require that a bribe be only
             in a monetary form; thus, confidential information can be used as an offer or payment
             of value.

         97. As to the fifth element, knowingly giving said value to foreign officers, Defendant
             Daniel Brantley Law Firm shared Plaintiff’s confidential information with Defendant
             Mark Brantley as well as with Defendants Erik Prince, Tournan Trading PTE Ltd.,
             and Sunpower Business Group PTE Ltd.. This alone constitutes giving something of
             value, confidential information, to a foreign official. Additionally, Defendants’ use of
             Plaintiff’s confidential information severely disadvantaged Plaintiff in dealings with
             Defendants and gives Plaintiff a distinct disadvantage in the judicial system in Nevis.
             The present instance is just one example of the corporate bribery and corruption that
             continues to plague Nevis.

         98. Finally, as to the last element, for the purpose of influencing, Defendants’ use of
             Plaintiff’s confidential information constitutes influencing in that it was used for
             political advantage to the Defendants. Nevis is widely known for corporate bribery as
             well as fraud within the government. Plaintiff’s confidential information continues to
             be used for all Defendants’ advantage in advancing business means, political means,
             and personal means.

         99. Therefore, the use of Plaintiff’s confidential information by Defendants for the purpose
              of influencing is a direct violation of the FCPA.


                                     PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 13 of 14




   Awarding Plaintiff compensatory damages, including actual, consequential, speculative, and
   incidental damages, for the breach of confidentiality, breach of duty owed to a current and former
   client, and violation of the FCPA.

   Awarding Plaintiff attorney’s fees and costs.

   Granting any such further relief as the Court deems appropriate including preliminary and
   permanent injunctive relief.



                                    JURY TRIAL DEMANDED

   Dated: February 27, 2020

                                                                                    /s/ Jaitegh Singh
                                                                         Jaitegh Singh, Esq. #48585
                                                                              Attorney for Plaintiffs
                                                                             7424 S University Blvd
                                                                                  Ste E PMB 85099
                                                                              Centennial, CO 80122
                                                                                       212-687-2578
                                                                                 jt@jtsinghlaw.com
Case 1:20-cv-00551-DDD-KMT Document 1 Filed 02/27/20 USDC Colorado Page 14 of 14




                                        VERIFICATION

   I, VAL SKLAROV, the President and CEO of Plaintiff America 2030 Capital Limited, hereby
   declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true and
   correct to the best of my knowledge.

                  27 day of February, 2020.
   Executed this ____




                                                       _______________________________
                                                         VAL SKLAROV
